





CITATION:
R. v. Demarco, 2011 ONCA 832



DATE: 20111222



DOCKET: C51237 C51397 C51356



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Lang JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Paul Demarco



Appellant



Theodore Sarantis, for the appellant



Kimberley Crosbie, for the respondent



Heard and endorsed: December 22, 2011



On appeal from sentence imposed by Justice John McMahon of the
          Superior Court of Justice on April 4, 2008; on appeal from sentence imposed
          by Justice Susanne Goodman of the Superior Court of Justice on June 27, 2008;
          and on appeal from sentence imposed by Justice Todd Ducharme of the Superior
          Court of Justice on December 22, 2008.



APPEAL BOOK ENDORSEMENT



[1]

The primary focus of this appeal was the sentence imposed by Ducharme J.
    We are satisfied that he did not err in principle and the sentence imposed,
    even against the background of the sentences imposed by Justices McMahon and
    Goodman, was fit. As Ducharme J. recognized, given the appellants record and
    the psychiatric evidence, protection of the public was the paramount
    consideration.

[2]

We agree with the trial judge that the totality principle was entitled
    to little weight. The main reason to reduce an otherwise appropriate sentence
    because of totality is to avoid imposing a sentence that would crush the
    accuseds hopes for rehabilitation. It was open to the trial judge to find that
    rehabilitation was not a factor in this case.

[3]

The trial judge was entitled to take into account the other offences
    which the appellant had committed and his lack of insight into the impact of
    his conduct. The latter, in particular, was a consideration as to any prospects
    for rehabilitation and is an important consideration as to his dangerousness.
    The total sentence although lengthy was appropriate given the seriousness of
    the offences.

[4]

While leave to appeal sentence is granted, the appeal is dismissed.


